DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward J. Howard on 11/30/2021.
The application has been amended as follows: 
Regarding claim 3
	In claim 3, line 12, delete “said triangle having a variable length of the two equal triangle sides”.  

Regarding claim 14
	In claim 14, line 25, change “wherein said winglets are inclined as regards their respective winglet chord line” to -- wherein said winglets as represented by their respective chord line are inclined with respect to the horizontal axis, --.  


	In claim 15, lines 23-24, change “wherein said at least two winglets are inclined as regards their respective winglet chord line,” to -- wherein said at least two winglets as represented by their respective chord line are inclined with respect to the horizontal axis, --.  

Allowable Subject Matter
Claims 1 & 3-22 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein said winglets as represented by their respective chord line are inclined with respect to the horizontal axis, at a position 10 % of said winglet's length outward of{00275564;v2}2Application No. 16/630,239KSVR-0121-USResponse to Non-Final Office Action the splitting point into said winglets of said wing, relative to a main wing chord line of said wing, at a position 10 % of a main wing length of said wing inwards of the splitting point into said winglets of said wing, around a horizontal axis which is perpendicular to said flight direction by an angle of incidence gamma1 in an interval from -15° to -5° for said first winglet and gamma2 in an interval from -10° to 0° for said second winglet at their respective position 10 % of the respective winglet's length outward of the splitting point and in an interval from -13° to -3° for said first winglet and in an interval from -8° to +2° for said second winglet at their respective tip, the angle of incidence interval being linearly interpolated between the respective winglets position 10 % of the respective winglet's length outward of the splitting point and the respective winglet's tip, and wherein a positive angle of incidence means a clockwise rotation of the winglet with respect to the horizontal axis 
Regarding claim 14, 
The prior art does not disclose or suggest the claimed “wherein said winglets as represented by their respective chord line are inclined with respect to the horizontal axis, at a position 10 % of said winglet's length outward of{00275564;v2}2Application No. 16/630,239KSVR-0121-USResponse to Non-Final Office Action the splitting point into said winglets of said wing, relative to a main wing chord line of said wing, at a position 10 % of a main wing length of said wing inwards of the splitting point into said winglets of said wing, around a horizontal axis which is perpendicular to said flight direction by an angle of incidence gamma1 in an interval from -15° to -5° for said first winglet and gamma2 in an interval from -10° to 0° for said second winglet at their respective position 10 % of the respective winglet's length outward of the splitting point and in an interval from -13° to -3° for said first winglet and in an interval from -8° to +2° for said second winglet at their respective tip, the angle of incidence interval being linearly interpolated between the respective winglets position 10 % of the respective winglet's length outward of the splitting point and the respective winglet's tip, wherein a positive angle of incidence means a clockwise rotation of the winglet with respect to the horizontal axis as seen from said airplane's left side, said incidence angle intervals being valid for at least 70 % of a spanwise length along said first winglet and said second winglet, respectively” in combination with the remaining claim elements as set forth in claim 14.  
Regarding claim 15, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647